ON RRHRARING. Wood, J. True, there is proof tending to show that appellant had taken possession of the hickory timber before he purchased same at the execution sale, and appellee claims that the timber rotted in the woods while in appellant’s possession. Appellee says the timber “rotted in the woods, and he lost it all.” But there is nothing in the record to show when the timber rotted, or how much it had rotted and was damaged before appellant purchased it under the execution. If 'the timber did not rot until appellant purchased it, appellee suffered no damage, and could not complain, for he might have protected himself at the sale. There is nothing in the record'to show that the timber was lost to appellee on account of the negligence of appellant. The broad language that the “timber rotted in the woods, and he lost it all” is too indefinite. Appellee, to have recovered damages on this account, should have shown that the rotting in the woods took place while appellant was in possession of the timber, and that on that account it sold for only $15, when otherwise it would have sold for its full value. The burden was upon the appellee, and we are of the opinion that the verdict was erroneous, under the state of proof, in allowing damages for the hickory timber which appellant had bought before the bringing of this suit. While $350 may be slightly more than should be remitted, yet we must fix the amount large enough to make sure that, when remitted, it will cure the error in the verdict. It is optional with the appellee whether he will accept it, or take a reversal and a new trial. The motion for reconsideration is denied; and, if the remittitur is entered, the judgment will be affirmed for the residue.